DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opposed substrate and the black matrix must be shown or the features canceled from the claim 2.  No new matter should be entered. In addition, the second blockage pattern must be shown or the feature canceled from the claims 7 – 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 15 are objected to because of the following informalities: 
Claim 6 recites the limitation "the second transparent electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 15 recites the limitation "the second transparent electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the opposed substrate and the black matrix.
Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the second blockage pattern.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the opposed substrate and the black matrix.
Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the second blockage pattern.
Claim 8 is rejected as being dependent on the rejected claim 7.
Claims 17 and 18 are rejected as being dependent on the rejected claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second transparent electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the second transparent electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2, 4 – 5, 9-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota, US 2008/0259051.
In re  Claim1, Ota discloses a display device, comprising an array substrate (Fig. 8), the array substrate comprising a base substrate 10, an insulating layer (41, 2), a via hole 83 and a first blockage pattern 11a; wherein the insulating layer 41 is arranged on the base substrate 10, the via hole 83 runs through the insulating layer (41, 2); and an orthographic projection of the first blockage pattern 11a on the base substrate 10 partially or entirely covers an orthographic projection of the via hole 83 on the base substrate 10 (Figs. 7-9;  [0084 -0097]).
In re Claim 2, Ota discloses the display device according to claim 1, wherein the orthographic projection of the via hole 83 on the base substrate 10 is completely superimposed with the orthographic projection of the first blockage pattern 11a on the base substrate 10 (Fig. 8).
In re Claim 4, Ota discloses the display device according to claim 1, wherein the array substrate further comprises: a source-drain metal layer (6a, 71), an active layer 1a and a first insulating layer (41, 2), wherein the first insulating layer (41, 2) is located between the source-drain metal layer (6a, 71) and the active layer 1a, and the insulating layer (41, 2) through which the via hole 83 runs comprises the first insulating layer 41 (Fig. 8; [0095]).
In re Claim 5, Ota discloses the display device according to claim 1, wherein the array substrate further comprises: a source-drain metal layer (6a, 71), a first transparent electrode layer 3a and a second insulating layer 2, wherein the second insulating layer 2 ([0095]) is located between the source-drain metal layer (6a, 71) and the first transparent electrode layer 3a, and the insulating layer (41, 2) through which the via hole 83 runs comprises the second insulating layer 2.
In re Claim 9, Ota discloses an array substrate, comprising: a base substrate 10 (Fig. 8); an insulating layer (2, 41); a via hole 83; and a first blockage pattern 11a, wherein the insulating layer(2, 41) is arranged on the base substrate 10, the via hole 83 runs through the insulating layer (2, 41); and an orthographic projection of the first blockage pattern11a  on the base substrate 10 partially or entirely covers an orthographic projection of the via hole 83 on the base substrate 10 (Figs. 7-9;  [0084 -0097]).
In re Claim 10, Ota discloses the  array substrate according to claim 9, wherein the orthographic projection of the via hole 83 on the base substrate 10 is completely superimposed with the orthographic projection of the first blockage pattern 11a on the base substrate 10 (Fig. 8).
In re Claim 11, Ota discloses the array substrate according to claim 9, wherein the via hole 83 and the first blockage pattern 11a have regular shapes, and an orthographic projection of a center of the via hole 83 on the base substrate 10 is superimposed with an orthographic projection of a center of the first blockage pattern 11a on the base substrate 10 (Fig. 8).
In re Claim 12, Ota discloses the array substrate according to claim 9, further comprising: a source-drain metal layer (6a, 71), an active layer 1a and a first insulating layer (41, 2), wherein the first insulating layer (41, 2) is located between the source-drain metal layer (6a, 71) and the active layer 1a, and the insulating layer (41, 2) through which the via hole 83 runs comprises the first insulating layer 41 (Fig. 8; [0095]).
In re Claim 13, Ota discloses the array substrate according to claim 12, further comprising a buffer layer 12, wherein the first blockage pattern 11a is located on the base substrate 10, the buffer layer 12 covers the first blockage pattern 11a, and the active layer 1a is located on the buffer layer 12 (Fig. 8).
In re Claim 14, Ota discloses the array substrate according to claim 9, further comprising:    a source-drain metal layer (6a, 71), a first transparent electrode layer 3a and a second insulating layer 2, wherein the second insulating layer 2 is located between the source-drain metal layer (6a, 71) and the first transparent electrode layer 3a, and the insulating layer (2, 41) through which the via hole 83 runs comprises the second insulating layer 2 (Fig. 8).
In re Claim 19, Ota discloses the array substrate according to claim 9, wherein a plurality of via holes (81. 83) runs through the insulating layer 41, the via holes (81, 83) corresponding to a plurality of independent first blockage patterns 11a respectively, respective orthographic projections of the plurality of via holes (81. 83) on the base substrate 10 are not superimposed with one another; or a plurality of via holes (81, 83) runs through the insulating layer 41, the via holes (81, 83) corresponding to one first blockage pattern 11a, the via holes comprise a first via hole 81, the orthographic projections of the via holes out of the plurality of via holes (81, 83), expect the first via hole 81, on the base substrate 10 are all located in the orthographic projection of the first via hole 81 on the base substrate 10, and the orthographic projection of the first via hole 81 on the base substrate 10 is completely located in the orthographic projection of the first blockage pattern 11a on the base substrate 10 (Fig. 8).

In re Claim 20, Ota discloses a method for manufacturing an array substrate, comprising: providing a base substrate 10; forming a first blockage pattern 11a, an insulating layer 41 and a via hole 83 on the base substrate 10, wherein the via hole 83 runs through the insulating layer 41, the orthographic projection of the first blockage pattern 11a on the base substrate 10 partially or entirely covers the orthographic projection of the via hole 83 on the base substrate 10 (Figs. 7-9;  [0084 -0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893